The opinion of the court was delivered by
Smith, J.:
About July 1, 1911, one A. R. Hedges was employed as a switchman in -the yards of the St. Louis & San Francisco Railway Company at Fort Scott, Kan., and was a member of a labor organization called the Switchmen’s Union of North America. The appellant was employed by the railway company as superintendent. The appellant, as such superintendent, requested Hedges to sign an' agreement, which he pre■sented to Hedges in writing, and informed him that if he did not sign it he could not remain in the employ *753of the railway company. The following is the writing presented;
“Fort Scott, Kansas. .. .•......1911.
“Mr. T. B. Coppage, Superintendent,
“Frisco Lines, Fort Scott.
“We, the Undersigned, have agreed to abide by your request, that is, to withdraw from the Switchmen’s Union, while in the service of the Frisco Company.
(Signed) .......................
Hedges refused to sign the writing and refused to withdraw from the labor organization. Thereupon appellant, as such superintendent, discharged Hedges from the service of the railway company. Thereafter this criminal action was instituted by information, setting forth, in substance, the above facts. The appellant moved to quash the information on several grounds, the principal ones of which were that the information charged no public offense under the laws of the state of Kansas, and that there was no valid law making the acts charged in the information a public offense. The motion was overruled. The case came regularly on for trial, a jury was waived, and the parties stipulated that the case be tried to the court. Arraignment was waived and a plea of not guilty entered. Thereupon the state offered evidence of the facts above stated and the appellant submitted the case without evidence. On consideration thereof the court found the appellant guilty as charged. Motions for a new trial and in arrest of judgment were overruled and proper exceptions saved. The only question presented on the appeal is the validity of sections 4674 and 4675 of the General Statutes of 1909, which read:
“That it shall be unlawful for any individual or' member of any firm, or any agent, officer or employee of any company or corporation, to coerce, require, demand or influence any person or persons to enter into any agreement, either written or verbal, not to join *754or become or remain a member of any labor organization or association, as a condition of such person or persons securing employment, or continuing in the employment of such individual, firm or corporation.
“Any individual or member of any firm or any agent, officer or employé of any company or corporation violating the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in a sum not less than fifty dollars or imprisoned in the county jail not less than thirty days.”
Each party, in argument, assumed that if section 4675, making it a misdemeanor to do any of the things denounced as unlawful in section 4674, is constitutional and valid, then the ruling on .the motion to quash- the information and the final judgment of the court should be affirmed, otherwise the ruling and judgment of the court should be reversed. Our attention has been called to no other decision upon a statute, except The State, ex rel., v. Daniels, (Minn. June, 1912), 136 N. W. 584, like the statute in question. The statute of Minnesota, the validity of which was involved in the decision, is practically the same as ours. The syllabus reads:
“Under the decision of the supreme court of the United States in Adair v. United States, 208 U. S. 161, which this court must follow and apply, it is held that a criminal complaint based on section 5097, R. L. 1905, which merely alleges that the employer required the employe to enter into a verbal agreement not to remain a member of a labor organization as a condition of retaining his employment, does not state a criminal offense.” (Syl. ¶ 1.) •
The relator was charged and had been convicted of requiring an employee of a railroad company, as a condition of remaining in such employ, to enter into a verbal agreement not to remain a member of a certain labor organization; He was convicted and sentenced to jail in the custody of the sheriff. . The district court in a habeas corpus proceeding released him *755from custody. The case in the supreme court was on the appeal of the sheriff from that judgment.
It will be observed that thé Minnesota decision is based upon the Adair case. In the latter case the accused was not convicted of requiring the employee to make an agreement not to become or remain a member of a labor organization, but was convicted for discharging the employee because of his membership in a labor organization. After discussing the case generally, the opinion (Adair v. United States, 208 U. S. 161) says:
“It thus appears that the criminal offense charged in the count of the indictment upon which the defendant was convicted was, in substance and effect, that being an agent of a railroad company engaged in interstate commerce and subject to the provisions of the above act of June 1, 1898, he discharged one Coppage from its service because of Ms membersMp in a labor organization — no other ground for such discharge being alleged.” (p. 171.) •
In the next paragraph .of the opinion the court formulated the question presented as follows:
“May congress make it a criminal offense against the United States — as by the tenth section of the act of 1898 it does — for an agent or officer of an interstate carrier, having full authority in the premises from the carrier, to discharge an employee from service simply because of his membership in a labor organization?” (p. 171.)
By the syllabus it also appears that the provision in section 10 of the act, making it a crime for an employer to discharge an employee for the reason that the employee is a member of a labor organization, was the only provision of the act which was held unconstitutional. ■ We think the Adair case does not support the Minnesota decision and has no application to the case at bar.
It is a matter of common knowledge, of which legislatures and courts should take cognizance, that many *756individual laborers are unable to cope on an equal footing with wealthy individual or corporate employers as to the terms of employment; also that both employers and employees are in fact separately associated in organizations for the purpose of advancing their respective and, in certain respects, conflicting interests. It goes without saying that the individual employee ■can not coerce his employer from remaining a member of his association and that the individual employer may so coerce his employee unless restrained therefrom by law. If no restraining law is held valid by the courts, we then have this situation: the employers’-association prescribes to its members conditions which they, perhaps under penalty, must impose upon their several employees; the individual employee is, in the supposed case, pitted not only against his employer in contracting the conditions of employment, but also against the aggregation of associated employers. That such a condition, if real, tends to reduce employees to mere serfdom can not be questioned. The public can not be said to be uninterested. The legislature stands in the place of the public as its representative, and, if the legislature is not debarred therefrom by constitutional limitations, it devolves upon it to determine whether any restrictions are necessary and, if so, what the restrictions shall be. The courts should enforce the acts of the legislature unless they are repugnant to the constitution of the nation or state. If experience and changed conditions demonstrate that the constitutional limitations work or permit injustice, there is still a remedy but it is not in the courts. •
It is said that an employer has the right to prescribe such conditions of employment as he may choose and the employee may accept or reject them. This, if true, does not dispose of this case. Here the employer required the employee to make a contract pledging his honor not to do an act which he had a legal right to do, which did not necessarily affect his duty to his em*757ployer, and which the legislature by the act in question, in effect, said it is against public policy and unlawful to coerce an employee to do.
The gravamen of the offense charged in this action is the attempt to coerce, require, demand or influence any person or persons to enter into any agreement, either written or verbal, not to join or become or remain a member of any labor organization or association, as a condition of such person or persons securing employment or continuing in the employment of the individual, firm or corporation making the demand. The force 'of the statute is to make it illegal to compel any employee to make a written or verbal agreement which presumably he may not wish to make. None of the other statutes except the statute of Minnesota, the validity of which has been adjudicated, is. like this.
In Brick Co. v. Perry, 69 Kan. 297, 76 Pac. 848, it was held that a statute which makes it unlawful to discharge an employee because he belongs to a labor organization is void for the reason that it invades the right of the employer to terminate a contract. It was held in Railway Co. v. Brown, 80 Kan. 312, 102 Pac. 459, that an employer has a right to'discharge at any time, for any reason or for no reason, being responsible in damages for violating a contract as to the time of employment.. This is the general doctrine, we believe, without dissention. Conversely, it is the right of the employee to quit his employment at any time, for any reason or without any reason, being likewise responsible in damages if he violates his contract with the employer. In State v. Julow, 129 Mo. 163, 31 S. W. 781, 29 L. R. A. 257, it was held that “a right to insist that employees shall withdraw from or refrain from joining any trade-union or labor union as a condition of employment, or continued employment, is within the constitutional rights of an employer” (29 L. R. A. 257, headnote, ¶1), and that a statute making such acts criminal is in violation of the constitution of the United *758States. In Gillespie v. The People, 188 Ill. 176, 58 N. E. 1007, 52 L. R. A. 283, it was held that “a statute making it unlawful to prevent or attempt to prevent, an. employee from joining any lawful labor organization, or to discharge an employee because of his connection with such an organization, and providing a penalty therefor ... is void, since the right to terminate a contract-, subject to liability to respond in a civil action for an unwarranted termination, is within the protection of the provisions of the state and Federal Constitutions, which guarantee that no person shall be deprived of life, liberty or property without due process of law.” (52 L. R. A. 283, headnote, ¶ 1.)
This and the Julow case were the pioneer decisions on the question involved, namely, the construction of statutes relating to labor organizations. They have been frequently quoted and followed. The statutes are held unconstitutional for the reason that they deprive the employer of the right to contract or to terminate a contract. In a sense, the questions therein decided are the converse of this case. Our statute denounces as crime the requiring or Coercing of ah employee to make a written or verbal contract, as a condition of employment or continuing employment, that he will not join á labor organization.
The freedom of the employees to contract, or to terminate a contract, is as sacred under the constitutions of the state and nation as is the freedom of' the employer to contract or to terminate a contract. Labor organizations are generally recognized as beneficent to both the members thereof and to the public. The members are in the meetings taught to aspire to greater efficiency in their vocations. They are also bound to assist the sick, infirm and unfortunate among the members, and in many other respects are not only not inimical to the best interests of society but are helpful and beneficial. The legislature, in passing the act in question, probably also took into consideration a fact of gen*759eral knowledge, that employees,, as a rule, are not financially able to be as independent in making contracts for the sale of their labor as are employers in making contracts of purchase thereof. To many the demands for housing, food and clothing for their families and the education of their children brook no interruption of wages to the breadwinner. Necessity may compel the acceptance of unreasonable and unjust demands. The state is interested in .healthful conditions for its wage-earners and in the moral and intellectual development of their children; also that none should become dependent upon the state for support. Employers, so far as they may be considered a class of society, ought to be and usually are interested ih all that tends to better the conditions of their employees. To such, as to other good citizens, the condemnation of just criminal laws has no terror but are recognized as shields and safeguards. The employer' and not the employee is the master of the business to be carried on, and it follows that he has the right to impose such terms of employment as within reason and justice seem good to him. The employee must accept the conditions or refuse the employment. The employer has no right, by virtue of these relations to dominate the life nor to interfere with the liberty of the employee in matters that do not lessen or deteriorate the service. For instance, while the employer may rightfully discharge for drunkenness, he has no inherent right to dictate the church communion of. the employee. Our statute implies that labor unions are lawful and not inimical to the rights of employers, although no qualifying word or words are used in that connection. If so, liberty of lawful action being an inviolable right, the legislature was-within the exercise of its proper power in denouncing as criminal any attempt to coerce an employee, under the resistless pressure of necessity, to bargain away his-liberty.
No right of the employer to contract is taken away *760or interfered with by the act in question. Practically, the liberty of the employee to contract or refuse to contract not to join a labor union is of little or no commercial value to him, but this is also true of many cherished personal liberties. The employer may discharge an employee for the reason that the employee belongs to a labor union, or for the reason that he belongs to a particular church or to no church, or for any reason, or from mere whim without assigning any reason, and the employee is equally free to quit his employment. Yet an employer has no constitutional or inherent right to coerce or compel his employee to make any contract or agreement, written or verbal, which he does not wish to make, whatever may be the condition or purpose.
The state has the right to protect the freedom and independence of employees from any encroachment thereon and make such encroachment a criminal offense whenever in the judgment of the legislature such encroachment constitutes a wrong upon the public generally, as when one makes an assault upon another it is a crime against the state.
The judgment is affirmed.
West, J., dissents.